NOT FOR PUBLICATION                           FILED
                                                                         AUG 23 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LULA TAYLOR,                                    No. 20-15720

                Plaintiff-Appellant,            D.C. No. 3:18-cv-00586-MMD-VCF

 v.
                                                MEMORANDUM*
COSTCO WHOLESALE CORPORATION,

                Defendant-Appellee.



                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Lula Taylor appeals pro se from the district court’s judgment dismissing as a

discovery sanction her diversity action alleging a negligence claim. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a

dismissal under Federal Rule of Civil Procedure 37. Conn. Gen. Life Ins. Co. v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
New Images of Beverly Hills, 482 F.3d 1091, 1096 (9th Cir. 2007). We affirm.

      The district court did not abuse its discretion in dismissing Taylor’s action

because Taylor failed to respond adequately to discovery in compliance with the

district court’s discovery order despite multiple warnings that failure to do so could

result in dismissal. See id. at 1096-97 (factors to be considered before dismissing

under Rule 37(b)).

      AFFIRMED.




                                          2                                    20-15720